DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	
Application Status
Claims 1-20 are pending and have been examined in this application. 
This communication is the first action on the merits.
Information disclosure statement (IDS) has been filed on 06/30/2020 and reviewed by the Examiner.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 8-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 7, 9-13, 15, and 17-20 of copending Application No. (16/769,427). Although the claims at issue are not identical, each limitation claims 1 and 8-20 in the present application can be mapped to the claim limitations of copending application No. (16/769,427). For example, each limitation of claim 8 of the present application are can be directly mapped to a corresponding limitations in claims 1 and 7 of copending application No, (16/769,427). The same applies to the remainder of the claims; as another example: claims 9-10 of the present application can be directly mapped to claim 11 of the copending application. Furthermore, each of the remaining claims 8 and 11-14 of the present application can be directly mapped to a claim limitation of the copending application as shown on the table below.
Claim 1 present application 
Mapping to the limitations of  copending application 16769427
A moving apparatus comprising: a control unit that executes traveling control of the moving apparatus; 
A moving apparatus comprising: a control unit that executes traveling control of the moving apparatus;
an upper unit that has an article storage unit; and a lower unit that houses a drive unit
Claim 1 of copending application reads: an upper unit that has an article storage unit; and a lower unit that houses a drive unit

Claim 7 of copending application reads: 
wherein the upper unit has an upper sensor that detects an obstacle in surroundings of the moving apparatus at a position of at least one of an upper surface or a lower surface position of the upper unit, the lower unit has a lower sensor that detects an obstacle present in a proximity area of a traveling surface of the moving apparatus,
the control unit inputs sensor detection information of the upper sensor and the lower sensor, detects an obstacle in surroundings of the moving apparatus, and executes traveling control to 

the control unit inputs sensor detection information of the upper sensor and the lower sensor, detects an obstacle in surroundings of 



Claim 8 present application 
Claim 1 copending application 
the control unit executes control to stop the moving apparatus and rotate the moving apparatus at a stop position in a case where it is determined that a distance to the obstacle has reached a prescribed proximity distance on a basis of the detection information of the upper sensor or the lower sensor.
wherein the control unit inputs detection information of a sensor attached to the moving apparatus, and executes control to stop the moving apparatus and rotate the moving apparatus at a stop position in a case where it is determined that a distance to the obstacle has reached a prescribed proximity distance on a basis of input sensor detection information.

a light-emitting unit that displays a traveling route recognition display line indicating a traveling route of the moving apparatus on a traveling surface in a traveling direction of the moving apparatus.
wherein the traveling route recognition display line is two lines having an interval substantially corresponding to a width of the moving apparatus.
Claim 11 copending application
a light-emitting unit that displays a traveling route recognition display line including two lines having an interval substantially corresponding to a width of the moving apparatus on a traveling surface in a traveling direction of the moving apparatus.


Claim 11 present application 
wherein the control unit executes control to change a length of the traveling route recognition display 

wherein the control unit executes control to change lengths of the traveling route recognition display 



wherein the upper unit has a checkout processing unit that is applied to a checkout process of a purchase price of a product stored in the article storage unit.

Claim 9 Copending application 
wherein the upper unit has a checkout processing unit that is applied to a checkout process of a purchase price of a product stored in the article storage unit.
Claim 13 present application
wherein the checkout processing unit is a reader-writer that executes checkout using an IC card.
Claim 10 Copending application 
wherein the checkout processing unit is a reader-writer that executes checkout using an IC card.
Claim 14 present application
a state recognition light output unit that outputs 

a state recognition light output unit that outputs 


Moreover, each of the remaining claims 15-20 of the present application can be directly mapped to a claim limitation of the copending application in a similar analysis as shown above. This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Objections
Claim 4 is objected to because of the following informalities: the recited limitation in line 3 “a time-of-fleght” appears to be a typographical error (misspelling of flight) and should be “a time-of-flight”. Appropriate correction is required.
Claim 15 is objected to because of the following informalities: the recited limitation in line 13 “a travelling direction of the moving apparatus” appears to be a typographical error (misusage of comma) and should be “a travelling direction, of the moving apparatus”. Appropriate correction is required.
Claim 20 is objected to because the claim does not properly separate/designate the preamble from the body of the claim. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) are: “a control unit” in claims 1-20, “a light-emitting unit that (configured to) display a traveling route recognition display line…” in claims 9-11, “a checkout processing unit that is applied to (configured to) a checkout process of a purchase…” in claims 12-13, and “a state recognition light output unit that (configured to) outputs recognition light that enables recognition…” in claim 14. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 2 lines 6-7, the recited limitation “a lower surface of the upper unit” is indefinite. It is unclear to the examiner if this is referring to the lower surface recited previously in claim 1 or a different lower surface. 
In claim 3 line 7, the recited limitation “an obstacle in the moving range” is indefinite. It is unclear to the examiner if this is referring to the obstacle recited previously or a different obstacle. 


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 20 is rejected under 35 U.S.C 101 because the claimed invention is not directed to patent eligible subject matter. The claimed invention is directed to non-statutory subject matter because claim 20 is directed to a program, wherein the bodies of the claims merely recite a series of functions performed by software (i.e., program). The steps in the claim do not appear to be anything more than software programs. Thus, the claim recite software per se (i.e., software programs not stored or processed on any physical media). Functional descriptive material such as a computer program must be structurally and functionally interrelated with a medium to allow its intended uses to be realized. Accordingly, claims directed to software per se are not statutory subject matter. In re Warmerdam, 33 F.3d 1354, 1361, 31 USPQ2d 1754, 1760 (Fed. Cir. 1994). See MPEP § 2106.01 for further guidance and discussion on software per se nonstatutory subject matter.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 4-6, 8 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Canoso et al (US9535421). 
With respect to claim 1, Canoso et al teaches a moving apparatus comprising (see at least [abstract]): a control unit that executes traveling control of the moving apparatus (see at least [Col. 9 lines 11-17]); an upper unit that has an article storage unit; and a lower unit that houses a drive unit (see at least [Col. 11 lines 20-3] and [FIGS. 8A-8B]), wherein the upper unit has an upper sensor that detects an obstacle in surroundings of the moving apparatus at a position of at least one of an upper surface or a lower surface position of the upper unit (see at least [Co. 2 line 62-Col. 3 line 3], [Col. 11 lines 16-19], [Col. 8 lines 24-31], and [Fig. 1]), the lower unit has a lower sensor that detects an obstacle present in a proximity area of a traveling surface of the (see at least [Co. 2 line 62-Col. 3 line 3], [Col. 11 lines 16-19], [Col. 8 lines 24-31], and [Fig. 1], Canoso et al teaches bottom sensors 102-1 on lower unit (base 138).), and the control unit inputs sensor detection information of the upper sensor and the lower sensor (see at least [Col. 6 lines 10-19], [Col. 7 lines 1-12], [Col. 8 lines 24-31], and [Col. 9 lines 11-17]), detects an obstacle in surroundings of the moving apparatus (see at least [Col. 6 lines 10-19], [Col. 7 lines 1-12], [Col. 8 lines 24-31], and [Col. 9 lines 11-17]), and executes traveling control to avoid contact with the obstacle (see at least [Col. 6 lines 10-19], [Col. 7 lines 1-12], [Col. 8 lines 24-31], and [Col. 9 lines 11-17]).
With respect to claim 4, Canoso et al teaches wherein the upper sensor is one of a light detection and ranging or laser imaging detection and ranging (LiDAR), or a time-of-fleght (ToF) sensor, or a camera, or a combination thereof (see at least [Col. 8 line 58-Col 9 line 10]).
With respect to claim 5, Canoso et al teaches wherein the lower sensor is one of a light detection and ranging or laser imaging detection and ranging (LiDAR), or a distance sensor, or a bumper sensor, or a camera, or an ultrasonic sensor, or a combination thereof (see at least [Col. 8 line 58-Col 9 line 10]).
With respect to claim 6, Canoso et al teaches wherein the control unit inputs sensor detection information of the upper sensor to execute an own-position estimation process of the moving apparatus (see at least [Col. 1 lines 38-47] and [Col. 7 line 62-Col. 8 line 4], Canoso et al teaches using sensors to create maps through SLAM to detect information of surroundings and estimate its absolute position.).
With respect to claim 8, Canoso et al teaches wherein the article storage unit has an open-close door on a back surface opposite to the traveling direction of the moving apparatus (see at least Col. 11 lines 20-35], and [FIGS. 6-10B and 10C], Canoso et al teaches the storage unit has an open and closed door of different robots variations in which the door opens and closes toward the back surface of the robot (see Fig. 8B) and other variations in which the storage unit is in the back surface of the robot as shown in Fig. 10C.), and the control unit executes control to stop the moving apparatus and rotate the moving apparatus at a stop position in a case where it is determined that a distance to the obstacle has reached a prescribed proximity distance on a basis of the detection information of the upper sensor or the lower sensor (see at least Col. 4 lines 17-34], Canoso et al teaches upon arrival of the robot to the delivery zone (prescribed distance to the obstacle) it may rotate to present the container in apposition easily retrievable by the guest.).
With respect to claim 18 please see the rejection above with respect to claims 1 which is commensurate in scope with claim 18, with claim 1 being drawn to a moving apparatus and claim 18 being drawn to a corresponding traveling control method executed in a moving apparatus. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Canoso et al (US9535421) in view of Aoki et al (US20180253100).
With respect to claim 2, Canoso et al teaches wherein the upper sensor includes: an ambient sensor that is provided on the upper surface of the upper unit and has a detection area in all directions around the moving apparatus (see at least [Col. 6 lines 10-19] and [Col. 7 lines 1-24], Canoso et al teaches ambient sensors (e.g. 102-0) which may be mounted on upper surface of the robot and has a detection area in all direction of the front path of the robot.). However, Canoso et al do not specifically teach a plurality of sensors that is provided on a lower surface of the upper unit and includes a front sensor having a detection area in front of the moving apparatus, which is a traveling direction. Aoki et al teaches wherein the upper sensor includes a plurality of sensors that is provided on a lower surface of the upper unit and includes a front sensor having a detection area in front of the moving apparatus, which is a traveling direction (see at least [0039], [0042], [0053], and [Fig. 5], Aoki et al teaches a plurality of sensors (e.g. 62b-2 and 62b-3) provided at a lower surface of an upper unit and front of the moving apparatus which is a traveling direction of the moving apparatus.).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Canoso et al mobile delivery robot to incorporate the teachings of Aoki et al moving apparatus wherein the upper sensor includes a plurality of sensors that is provided on a lower surface of the upper unit and includes a front sensor having a detection area in front of the moving apparatus, which is a traveling direction. This would be to increase the safety of the moving apparatus (robot), e.g. taking collision avoidance actions (see Aoki et al para 0078). 
With respect to claim 3, Canoso et al teaches wherein the upper sensor includes a sensor in which a height of an upper surface of a table or a desk, which is an obstacle in a moving range of the moving apparatus, is set in a sensing area (see at least [Col. 2 line 62-Col. 3 line 3] and [FIGS. 5A and 14], Canoso et al teaches upper sensors in which are placed on the upper surface of the robot which a table is detected in the sensing area.). However, Canoso et al do not specifically teach the lower sensor includes a sensor in which a height of a seat surface of a chair, which is an obstacle in the moving range of the moving apparatus, is set in a sensing area. Aoki et al teaches lower sensor includes a sensor in which a height of a seat surface of a chair, which is an obstacle in the moving range of the moving apparatus, is set in a sensing area (see at least [0031], [0048], and [0097], Aoki et al teaches the lower sensor(s) 62b-1 which detect objects (obstacles) in the ravel direction of the moving apparatus, a seat is an obvious variation of a static obstacle that does not move and detected by the sensor(s) set in the sensing area.). 
Canoso et al mobile delivery robot to incorporate the teachings of Aoki et al wherein the lower sensor includes a sensor in which a height of a seat surface of a chair, which is an obstacle in the moving range of the moving apparatus, is set in a sensing area. This would be done to increase the safety of the moving apparatus (robot), e.g. taking collision avoidance actions (see Aoki et al para 0078). 
With respect to claim 7, Canoso et al do not specifically teach wherein the control unit executes traveling control according to a traveling route specified by a management server, and executes traveling control according to the traveling route using an own-position estimation result of the moving apparatus based on sensor detection information of the upper sensor. Aoki et al teaches wherein the control unit executes traveling control according to a traveling route specified by a management server (see at least [0035], [0048], [0057], and [0108]), and executes traveling control according to the traveling route using an own-position estimation result of the moving apparatus based on sensor detection information of the upper sensor (see at least [0035], [0048], [0057], and [0108]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Canoso et al mobile delivery robot to incorporate the teachings of Aoki et al wherein the control unit executes traveling control according to a traveling route specified by a management server, and executes traveling control according to the traveling route using an own-position estimation result of the moving apparatus based on sensor detection information of the upper sensor. . 

Claims 9-10, 15, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Canoso et al (US9535421) in view of Suessemilch et al (US20150042485).
With respect to claim 9, Canoso et al do not specifically teach a light-emitting unit that displays a traveling route recognition display line indicating a traveling route of the moving apparatus on a traveling surface in a traveling direction of the moving apparatus. Suessemilch et al teaches a light-emitting unit that displays a traveling route recognition display line indicating a traveling route of the moving apparatus on a traveling surface in a traveling direction of the moving apparatus (see at least [0028-0036]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Canoso et al mobile delivery robot to incorporate Suessemilch et al teachings of a light-emitting unit that displays a traveling route recognition display line indicating a traveling route of the moving apparatus on a traveling surface in a traveling direction of the moving apparatus. This would be done to increase the safety of the robot and people in the surroundings of the robot during travel of the robot (see Suessemilch et al para 0026).
With respect to claim 10, Canoso et al do not specifically teach wherein the traveling route recognition display line is two lines having an interval substantially corresponding to a width of the moving apparatus. Suessemilch et al teaches wherein (see at least [0028-0036] and [FIGS. 1 and 3]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Canoso et al mobile delivery robot to incorporate Suessemilch et al teachings wherein the traveling route recognition display line is two lines having an interval substantially corresponding to a width of the moving apparatus. This would be done to increase the safety of the robot and people in the surroundings of the robot during travel of the robot (see Suessemilch et al para 0026).
With respect to claim 15, Canoso et al teaches an information processing apparatus comprising a control unit that executes traveling control of a moving apparatus (see at least [Col. 9 lines 11-17]), wherein the control unit inputs sensor detection information from a plurality of sensors each having a different sensing area and attached to the moving apparatus (see at least [Co. 2 line 62-Col. 3 line 3], [Col. 11 lines 16-19], [Col. 8 lines 24-31], and [Fig. 1]), detects an obstacle in surroundings of the moving apparatus sensor (see at least [Col. 6 lines 10-19], [Col. 7 lines 1-12], [Col. 8 lines 24-31], and [Col. 9 lines 11-17]), and executes traveling control to avoid contact with the obstacle sensor (see at least [Col. 6 lines 10-19], [Col. 7 lines 1-12], [Col. 8 lines 24-31], and [Col. 9 lines 11-17]). However, Canoso et al do not specifically teach performing control to display a traveling route recognition display line that indicates a traveling route of the moving apparatus on a traveling surface located forward, which is a traveling direction, of the moving apparatus. Suessemilch et al (see at least [0028-0036]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Canoso et al mobile delivery robot to incorporate Suessemilch et al teachings of performing control to display a traveling route recognition display line that indicates a traveling route of the moving apparatus on a traveling surface located forward, which is a traveling direction, of the moving apparatus. This would be done to increase the safety of the robot and people in the surroundings of the robot during travel of the robot (see Suessemilch et al para 0026).
With respect to claims 19 and 20 please see the rejection above with respect to claim 15 which is commensurate in scope with claims 19 and 20, with claim 15 being drawn to an information processing apparatus, claim 19 being drawn to a corresponding information processing method, and claim 20 being drawn to a corresponding program that executes information processing in an information processing apparatus. 

Claims 11 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Canoso et al (US9535421) in view of Suessemilch et al (US20150042485) in view of Matsumaru (JP2007310563).
 NOTE: see machine translation for JP2007310563 attached for mapping of the claim(s). 
With respect to claim 11, Canoso et al as modified by Suessemilch et al do not specifically teach wherein the control unit executes control to change a length of the traveling route recognition display line according to a speed of the moving apparatus. Matsumaru teaches wherein the control unit executes control to change a length of the traveling route recognition display line according to a speed of the moving apparatus (see at least [0014], [0023], [0043], and [0046-0047]). 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Canoso et al mobile delivery robot as modified by Suessemilch et al to incorporate Matsumaru teachings wherein the control unit executes control to change a length of the traveling route recognition display line according to a speed of the moving apparatus. This would be done to increase safety of the robot and persons present around the robot by providing a display notification of a moving direction and speed of the robot on the traveled surface (see Matsumaru para 0005-0008).
With respect to claim 16, Canoso et al as modified by Suessemilch et al do not specifically teach wherein the control unit executes control to change a length of the traveling route recognition display line according to a speed of the moving apparatus. Matsumaru teaches wherein the control unit executes control to change a length of the traveling route recognition display line according to a speed of the moving apparatus (see at least [0014], [0023], [0043], and [0046-0047]). 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Canoso et al mobile delivery robot as modified by Suessemilch et al to incorporate Matsumaru teachings wherein the .

Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Canoso et al (US9535421) in view of Brady et al (US10303171).
With respect to claim 12, Canoso et al do not specifically teach wherein the upper unit has a checkout processing unit that is applied to a checkout process of a purchase price of a product stored in the article storage unit. Brady et al teaches wherein the upper unit has a checkout processing unit that is applied to a checkout process of a purchase price of a product stored in the article storage unit (see at least [Col. 39 line 59-Col. 40 line 19]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Canoso et al mobile delivery robot to incorporate Brady et al teachings wherein the upper unit has a checkout processing unit that is applied to a checkout process of a purchase price of a product stored in the article storage unit. This would be done to increase convenience of a user by providing an autonomous ground vehicle (robot) to perform deliveries and checkout to users (see Brady et al Co. 39 line 59-Col. 40 line 19).
With respect to claim 13, Canoso et al do not specifically teach wherein the checkout processing unit is a reader-writer that executes checkout using an IC card. Brady et al teaches wherein the checkout processing unit is a reader-writer that executes checkout using an IC card (see at least [Col. 39 line 59-Col. 40 line 19]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Canoso et al mobile delivery robot to incorporate Brady et al teachings wherein the checkout processing unit is a reader-writer that executes checkout using an IC card. This would be done to increase convenience of a user by providing an autonomous ground vehicle (robot) to perform deliveries and checkout to users (see Brady et al Co. 39 line 59-Col. 40 line 19).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Canoso et al (US9535421) in view of Park et al (US20180279847).
With respect to claim 14, Canoso et al do not specifically teach a state recognition light output unit that outputs recognition light that enables recognition as to whether the moving apparatus is in a traveling state or a stopped state, wherein the control unit performs control to change a color of output light from the state recognition light output unit according to a state of the moving apparatus. Park et al teaches a state recognition light output unit that outputs recognition light that enables recognition as to whether the moving apparatus is in a traveling state or a stopped state (see at least [0102-0105], [0107], and [0112]), wherein the control unit performs control to change a color of output light from the state recognition light output unit according to a state of the moving apparatus (see at least [0102-0105], [0107], and [0112]). 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Canoso et al mobile delivery robot Park et al teachings of a state recognition light output unit that outputs recognition light that enables recognition as to whether the moving apparatus is in a traveling state or a stopped state, wherein the control unit performs control to change a color of output light from the state recognition light output unit according to a state of the moving apparatus. This would be done to increase safety of people around the moving robot by notifying them of the moving state of the robot with a blinking color.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Canoso et al (US9535421) in view of Suessemilch et al (US20150042485) in view of Park et al (US20180279847).
With respect to claim 17, Canoso et al as modified by Suessemilch et al do not specifically teach wherein the control unit performs control to change an output light color from a state recognition light output unit attached to the moving apparatus according to a state of the moving apparatus. Park et al wherein the control unit performs control to change an output light color from a state recognition light output unit attached to the moving apparatus according to a state of the moving apparatus (see at least [0102-0105], [0107], and [0112]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Canoso et al mobile delivery robot as modified by Suessemilch et al to incorporate Park et al teachings wherein the control unit performs control to change an output light color from a state recognition light output unit attached to the moving apparatus according to a state of the moving 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDALLA A KHALED whose telephone number is (571)272-9174. The examiner can normally be reached Monday-Thursday 8:00 Am-5:00, every other Friday 8:00A-5:00AM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on (313) 446-4821. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/A.A.K./           Examiner, Art Unit 3667    

/FARIS S ALMATRAHI/           Supervisory Patent Examiner, Art Unit 3667